   Case 5:20-cv-03275-SAC Document 21 Filed 05/13/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF KANSAS


SCOTT P. ROEDER,

                             Petitioner,

          v.                                       CASE NO. 20-3275-SAC

DAN SCHNURR, et al.,


                             Respondent.


                                  ORDER



     This matter is before the court on petitioner’s motion for

reconsideration (Doc. 11) of the court’s order denying petitioner’s

motion to supplement the petition and emergency motion for stay of

execution(Doc. 10).

     In his motion to supplement, petitioner sought to add a claim

that he is the “victim of a pattern of legal indifference for his

rights.” Although petitioner previously raised this claim to the

state district court, the Kansas Court of Appeals declined to
address it on appeal because petitioner had failed to brief it. See

Roeder v. State, 444 P.3d 379, 2019 WL 3242198, at *1-2 (2019)

(unpublished opinion). Thus, the claim appeared defaulted and this

court directed the petitioner to show cause and prejudice for the

default or show that review of the claim is required to avoid a

fundamental miscarriage of justice (Doc. 5). After considering

petitioner’s response, the court denied the motion to supplement
and emergency motion for stay of execution.

     In the present motion for reconsideration, petitioner asks the

court to reconsider those denials. (Doc. 11). As an initial point,
     Case 5:20-cv-03275-SAC Document 21 Filed 05/13/21 Page 2 of 3




the court notes that contrary to petitioner’s assertion, Kansas

state courts apply to collateral review appeals the procedural rule

that a party waives review of an issue by failing to brief it. See

Requena v. State, 310 Kan. 105, 107 (2019). Petitioner’s alternative

arguments fail as well.

       Petitioner asserts that the Kansas Court of Appeals caused his

default when it denied his motion to file a pro se supplemental

reply brief, thus preventing him from briefing the issue. Since

reply briefs in Kansas state court may not raise new issues,

however, no reply brief could have cured petitioner’s failure to

initially brief his claim. See State v. McCullough, 293 Kan. 970,

984 (2012) (“An appellant may not raise new issues in a reply

brief.”).    Petitioner        also    argues   that   his     appointed           counsel’s

incompetence     in    the     state    proceedings      caused       the      procedural

default, citing Martinez v. Ryan, 566 U.S. 1 (2012). Martinez holds

that    “[i]nadequate        assistance       of   counsel      at    initial-review

collateral     proceedings       may     establish     cause    for       a    prisoner’s

procedural default of a claim of ineffective assistance at trial.”
566 U.S. at 9. Because the defaulted claim here is not based on the

ineffective assistance of trial counsel, Martinez does not apply.

       In addition, when relying on ineffective assistance of counsel

to excuse procedural default of a claim, “the assistance must have

been so ineffective as to violate the Federal Constitution.” Edwards

v.   Carpenter,    529    U.S.        446,   451   (2000).     As    an       independent

constitutional        claim,    that     ineffective     assistance           of    counsel

“generally must ‘be presented to the state courts as an independent
claim before it may be used to establish cause for a procedural

default.’” 529 U.S. at 452. Because petitioner has not presented to
   Case 5:20-cv-03275-SAC Document 21 Filed 05/13/21 Page 3 of 3




the state courts his claim that collateral-review counsel provided

ineffective assistance, he may not use it here as cause for default.

     If a petitioner cannot show cause and prejudice to excuse a

default, he must show that a fundamental miscarriage of justice

will occur absent habeas corpus review. Petitioner asks this court

to reconsider whether he did made that showing, suggesting that the

court   “overlooked”   his   manifest   injustice   argument.      The   court

considered petitioner’s argument on this point before issuing its

December 23, 2020 order and it sees no reason to reconsider its

conclusion.

     Finally, petitioner asks the court to reconsider his emergency

motion for stay of execution, arguing that because his request is

meritorious, he may bring it within this habeas corpus action. The

cases    petitioner    provide    to    support     his   contention      are

inapplicable; they concern individuals under sentence of death as

a result of criminal proceedings and the “unborn and partially born

individuals” implicated in petitioner’s emergency motion for stay

of execution are not facing a criminal death sentence.


    IT IS, THEREFORE, BY THE COURT ORDERED petitioner’s motion to

reconsider (Doc. 11) is denied.


     IT IS SO ORDERED.

     DATED:   This 13th day of May, 2021, at Topeka, Kansas.




                                  S/ Sam A. Crow

                                  SAM A. CROW
                                  U.S. Senior District Judge
